On the principle that efforts to compromise or settle cannot be proved as admissions against a party making them (Sanders v. State, 148 Ala. 603, 607, 41 So. 466, 468), I respectfully dissent.
The testimony of the witness Trammell that defendant sought his aid to effect a settlement of the criminal prosecution clearly comes within the proscriptions of this rule. *Page 564 
The exception, discussed in Harrison v. State, 235 Ala. 1,178 So. 458, that the rule is inapplicable where the voluntary offer of settlement embodies an express admission of guilt, has no play here. Defendant made no such admission.
Due objection and exception were made and reserved to the said testimony of Trammell, and I am constrained to conclude that error prevailed in its admission. The principle is ably treated by Mr. Justice Brown in the Harrison case, above. Other cases are: Martin v. State, 2 Ala. App. 175, 56 So. 64; Wilson v. State, 73 Ala. 527; Sanders v. State, 148 Ala. 603,41 So. 466; Spinks v. State, 14 Ala. App. 75, 71 So. 623; Vowell v. State, 20 Ala. App. 322, 101 So. 780; Bedingfield v. State,24 Ala. App. 398, 135 So. 656; Richardson v. State, 28 Ala. App. 432,186 So. 574; Kennamer v. State, 28 Ala. App. 317,183 So. 892.